internal_revenue_service number release date index number ------------------------------------------- ------------------------------------ ----------------------------------------- -------------------------- - re letter_ruling request department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-120928-05 date date --------------------------- ---------------------------- ------------------------------------ ----------------------- ------------------------------------ ----------------------------- ---------------------------------------- ------------------------------------ --------------------------------------------------------------- legend date decedent trust date son’s trust son charity charity charity ----------------------------------------------------------------------------------------------------------- charity nursing home public high school charity dear ---- ------------------ this is in response to your authorized representative’s letter dated date and prior correspondence in which you request rulings regarding the reformation of a_trust under sec_2055 of the internal_revenue_code facts the facts submitted and the representations made are summarized as follows on date decedent created trust a revocable_trust decedent died on date article f of trust provides that upon the death of decedent and after paying the proper expenses or charges of trust the trustee shall distribute the income of trust to the trustee of son’s trust for the duration of son’s life son’s trust provides that the ------------------------------------------ ---------------------------------------- ------------------------------------ ----------------------- plr-120928-05 trustee shall distribute so much of the income and or principal of the trust to or for the benefit of son as the trustee in her sole discretion determines is required for the health and welfare of son article g of trust provides that upon the death of son the trustee of trust shall distribute the trust property as follows the net_proceeds of certain property described as parcel a shall be distributed in fractional shares as follows one-fifth allocated to certain named private individuals two-fifths allocated to charity and two-fifths allocated to charity the net_proceeds of certain property described as parcel b shall be distributed in fractional shares as follows one-fifth allocated to certain named private individuals one-fifth allocated to charity one-fifth allocated to charity for the benefit of nursing home and two-fifths allocated to charity for the benefit public high school the net_proceeds of certain property described as parcel c shall be distributed in fractional shares as follows one-fifth allocated to certain named private individuals three-fifths allocated to charity and one-fifth allocated to charity for the benefit of public high school the balance of the trust assets shall be distributed to certain named private individuals it is represented that each of charitie sec_1 through are organizations described in sec_170 and sec_2055 the personal representative of decedent’s estate and the trustee of trust determined that the charitable_remainder interests in trust as drafted do not qualify for the estate_tax charitable deduction provided under sec_2055 in order to qualify trust for the estate_tax charitable deduction on date a date prior to the due_date of the decedent’s federal estate_tax_return including extensions the personal representative of decedent’s estate and the trustee of trust commenced a judicial proceeding to reform trust under the provisions of state law and sec_2055 under the proposed reformation trust is to be severed into two separate trusts charitable_trust and non-charitable trust effective as of the decedent’s date of death one-fifth of trust’s interests in parcels a b and c as well as one hundred percent of any other trust assets will be allocated to non-charitable trust four-fifths of trust’s interests in parcels a b and c will be allocated to charitable_trust these fractional interests are intended to correspond to the fractional remainder interests to be distributed to private individuals and the fractional remainder interests to be distributed to charitable beneficiaries under the original trust agreement of trust charitable_trust as proposed provides that each year until the death of son the trustee is to pay an annuity amount equal to five percent of the initial net fair_market_value of the trust assets valued as of decedent’s date of death however payment of the annuity amount shall be made each year from three separate_accounts with plr-120928-05 parcel a allocated to one account account a parcel b allocated to a second account account b and parcel c allocated to a third account account c the portion of the annuity amount payable from each separate_account each year shall be based on the initial net fair_market_value of each parcel the annual portion payable from account a is known as the parcel a annuity amount the annual portion payable from account b is known as the parcel b annuity amount and the annual portion payable from account c is known as the parcel c annuity amount the parcel annuity amounts are payable each year as follows from account a the trustee shall distribute eighty-four percent of the parcel a annuity amount to son eight percent to charity and eight percent to charity from account b the trustee shall distribute eighty-four percent of the parcel annuity amount for parcel b to son four percent to charity four percent to charity for the benefit of nursing home and eight percent to charity for the benefit of public high school from account c the trustee shall distribute eighty-four percent of the parcel annuity amount for parcel c to son twelve percent to charity and four percent to charity for the benefit of public high school the parcel annuity amounts in the aggregate provide a total annual annuity amount equal to five percent of the initial net fair_market_value of the assets of charitable_trust charitable_trust further provides that upon the death of son if parcels a b and c have not been previously sold the trustee shall sell any remaining interests in such property and then distribute all remaining trust income and principal other than any amount due son or son’s estate and the other designated annuity recipients held in account a account b and account c including the net_proceeds of any sale to the remaindermen as follows fifty percent of the assets of account a to charity and fifty percent to charity twenty-five percent of the assets of account b to charity twenty-five percent to charity for the benefit of nursing home and fifty percent to charity for the benefit of public high school seventy-five percent of the assets of account c to charity and twenty- five percent to charity for the benefit of public high school charitable_trust contains language satisfying the requirements of sec_1_664-1 regarding prohibition on restrictions on investments sec_1_664-1 regarding deferral of the annuity amount in the case of testamentary transfers sec_1_664-2 regarding payment of the annuity in a short taxable_year sec_1_664-2 regarding the selection of alternative remaindermen and sec_1_664-2 regarding prohibition of additional contributions in addition under the terms of the trust the trustee is precluded from engaging in any act of self-dealing failing to make distributions plr-120928-05 retaining any excess_business_holdings or making any taxable_expenditures so as to subject the trust to any_tax under sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 the terms of the proposed non-charitable trust provide that each year until the death of son the trustee shall distribute the net_income of all trust assets to the trustee of son’s trust upon the death of son if parcels a b and c have not been previously sold the trustee shall sell any remaining interests in such property and then distribute all remaining trust income and principal including the net_proceeds from any sale to the same named private individual beneficiaries as provided in the terms of trust it is represented that the proposed reformation of trust will be effective as of decedent’s date of death you have requested the following rulings the charitable interest under trust is a reformable_interest under sec_2055 the proposed reformation of trust will result in a qualified_reformation under sec_2055 a federal estate_tax charitable deduction under sec_2055 will be allowed for the present_value of the remainder_interest of charitable_trust as proposed the annuity interest payable to charity under the terms of charitable_trust as proposed will constitute a guaranteed annuity within the meaning of sec_2055 and a federal estate_tax charitable deduction under sec_2055 will be allowed for the present_value of this interest charitable_trust as proposed meets the requirements of a charitable_remainder_annuity_trust crat under sec_664 and will be deemed effective as of the date of death of decedent for income_tax purposes law analysis sec_664 provides that a crat is a_trust - a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an plr-120928-05 employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises and transfers to or for a corporation or certain other organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest that passes or has passed to the person or for the use described in sec_2055 unless- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides in general that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if- i any difference between- i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for sec_2055 sec_2055 provides that the term reformable_interest does not include plr-120928-05 any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after-- i if an estate_tax_return is required to be filed the last date including extensions for filing such return or ii if no estate_tax_return is required to be filed the last date including extensions for filing the income_tax return for the first taxable_year for which such a return is required to be filed by the trust sec_2055 provides that the term qualified_interest means an interest for which a deduction is allowable under sec_2055 sec_2055 provides that the deduction referred to in sec_2055 shall not exceed the amount of the deduction which would have been allowable for the reformable_interest but for sec_2055 sec_20_2055-2 provides in pertinent part that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest other than an interest that is extinguished upon the decedent's death in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money_or_money's_worth no deduction is allowable under sec_2055 for the value of the interest that passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides in part that a deductible_interest is a charitable interest in property where the charitable interest is a crat as defined in sec_664 and sec_1_664-2 sec_20_2055-2 provides in part that a deductible_interest is a charitable interest in property where the charitable interest is a guaranteed_annuity_interest a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals each of whom must be living at the date of death of the decedent and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the appropriate valuation_date in this case under the terms of trust an interest in the trust will pass for both charitable and non-charitable purposes although the charitable interest is in the form of a remainder_interest the provisions of trust as drafted do not meet the requirements of sec_664 for a charitable_remainder_trust or sec_642 for a pooled_income_fund therefore plr-120928-05 the present_value of the charitable interest passing in trust as drafted does not qualify for the estate_tax charitable deduction under sec_2055 with respect to whether the interest passing to charitie sec_1 through under the terms of trust is a reformable_interest within the meaning of sec_2055 we conclude that the value of the charitable interest at the date of decedent's death was ascertainable and hence severable from the non-charitable interest thus prior to the enactment of sec_2055 such an interest would have been deductible under sec_2055 see sec_20_2055-2 of the estate_tax regulations although the payments to son’s trust were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent's_estate tax_return accordingly we conclude that the interest passing to charitie sec_1 through under the terms of trust is a reformable_interest within the meaning of sec_2055 with respect to whether the reformation will be a qualified_reformation we have determined that the difference between the actuarial value determined as of the date of decedent's death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest furthermore the nonremainder interest will terminate at the same time both before and after the reformation and the reformation will be effective as of the date of decedent's death accordingly we conclude that the proposed reformation of trust as described above will be a qualified_reformation within the meaning of sec_2055 assuming the requirement of sec_664 is satisfied charitable_trust as reformed will meet the requirements of a crat under sec_664 and will be deemed effective as of the date of decedent’s death accordingly a charitable deduction will be allowed under sec_2055 for the present_value of the remainder_interest in charitable_trust determined in accordance with sec_20_2055-2 with respect to the portion of the annuity amount that is to be paid annually to charitie sec_1 through under the terms of charitable_trust we have determined that the amount payable will constitute a guaranteed annuity within the meaning of sec_2055 and sec_20_2055-2 see also sec_1_170a-6 and section dollar_figure of revproc_2003_57 2003_2_cb_257 accordingly we conclude that a charitable deduction will be allowed under sec_2055 for the present_value of the interest determined in accordance with sec_20_2055-2 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-120928-05 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely melissa c liquerman chief branch office_of_chief_counsel passthroughs special industries enclosures copy for purposes
